Mr. JUSTICE HAYES dissenting: It is clear that IH. Rev. Stat. 1971, ch. 62, sec. 39(b) provides that the date as of which the garnishee is to answer interrogatories is the date of service of the garnishment summons, and sec. 39(a) provides that the judgment of the garnishor becomes a lien on the property of the judgment debtor held by the garnishee as of that same date of service, and remains a hen pending the garnishment suit. I concur in the holding of the majority that, as of the date of service in this case (14 December 1971), $1548.75 of the total amount of $1716.09, reported by the garnishee bank as standing to the credit of the judgment debtor’s escrow account on that date, constituted funds which did not then belong to defendant-judgment debtor, but equitably belonged either to Slaton Furs or to the fur coat buyer. It follows that that portion of the escrow account was not subject to garnishment as of that date. I disagree with the majority’s holding that the disposition of this garnishment suit must be frozen as of that date. I agree that, in the usual garnishment case, interrogatories must be frozen as of that date; were it not so, the garnishee would be under the duty of filing amended answers to the date of the garnishment hearing, an impossible burden. I also agree that, in the usual garnishment suit, the lien of the judgment attaches to the property of the judgment debtor held by the garnishee as of that date. My difficulty lies in understanding why, in this case, the normal freezing date may not be extended. I note in the first place that the garnishment statute expressly provides for the handling of third-party claims. (Ill. Rev. Stat. 1971, ch. 62, sec. 42(a) & (b).) I realize that those provisions must be construed to relate to third-party claims existing as of the date of service of the garnishment summons; claims coming into existence thereafter would clearly be junior to the garnishment lien. But third-party claims in existence at the service date which have ceased to exist as of the date of the garnishment hearing seem to me to present an entirely different matter, at least when the matter is raised in the manner in which it was raised in this case, namely, by the voluntary affirmative action of the garnishee bank itself. The garnishee bank had been placed “in the middle” to its peril by the notice given to it by its depositor-judgment debtor that tire account which it had reported it was holding for him contained trust funds belonging to a third-party (Slaton Furs), which funds were not subject to the garnishment lien, and by the threat of legal action against the garnishee bank, should it pay over such funds to the garnishor. The motion filed by the garnishee bank on 11 January 1972 on its own initiative is, in effect, a Bill of Interpleader designed to bring the third-party claimant into the garnishment suit so that a complete determination of the rights of the parties might be had for the protection of the garnishee bank. Its one-page appellate brief and “argument” make its position in this case crystal clear. It is this voluntary motion by garnishee bank itself which, to my mind, distinguishes this case from the usual garnishment case. At the hearing on the motion on the same day on which it was filed, the trial court received evidence from defendant-depositor, listened to arguments by defendant, plaintiff, and garnishee bank, and complied with the provisions of Ill. Rev. Stat. 1971, ch. 62, sec. 42(a) by directing that notice be given to the third-party claimant and by continuing the hearing to afford the claimant the opportunity to appear. When the garnishment hearing was resumed on 21 January 1972, the third-party (Slaton Furs) was present in the person of the owner (William H. Slaton), who informed the court that he did indeed have a claim in existence on the service date as the equitable owner of funds in the amount of $1548.75, which funds constituted a portion of the funds in the amount of $1716.09 which garnishee had reported it was holding in the escrow account of defendant. He then, however, disclosed that he no longer had such a claim because the claim had been satisfied in the interim by the payment to him of $1548.75 from other funds of defendant. The trial court was proceeding under the provisions of Ill. Rev. Stat. 1971, ch. 62, sec. 42(b), which directs that the third-party claim “shall be tried and determined with the other issues in the garnishment action”. Under the circumstances of this case, I can see no useful purpose in insisting that the third-party claim be tried and determined as of the service date of the garnishment summons. No inconvenience or unfairness is involved in having the matter tried and determined as of the date of the garnishment hearing; on the contrary, inconvenience and unnecessary circuity of proceedings will result from not doing so. Defendant’s second contention on appeal goes to the form of the judgment order. Ill. Rev. Stat. 1971, ch. 62, sec. 43(c) provides that “if the finding or verdict is against the garnishee, judgment shall be rendered, or other orders entered, against the garnishee and in favor of the judgment debtor to whom the garnishee is indebted * 6 # for the use of the judgment creditor * * The order in this case was that the garnishee bank pay the sum of $1548.75 being held by the garnishee to the judgment creditor instanter. I would affirm the judgment of the trial court, and remand the case for entry of a proper order.